In Alspaugh v. Winstead, 79 N.C. 526, the form of the verification used was almost identical with that made use of in this case. No substantial difference can be perceived between the two. And in matters so purely technical, the court will not be astute in looking for distinctions. That then is an authority for sustaining the ruling in the court below, provided the complaint and verification had been the party's own.
But it is further objected here, that the verification is by an officer of the plaintiff company, and that it should go further and set forth "his knowledge or the grounds of his belief on the subject, and the reasons why it was not made by the party," as required by section 117 of the Code.
The answer to this is, that the statute imposes no such condition upon those who verify as the officers of a corporation. It is only agents and attorneys that are required, when swearing to the pleadings for their principals or clients, to disclose their knowledge (24)  and its sources, and explain why the verification is not made by the party in person.
A corporation can take no oath, and can therefore make no verification; and it would be idle for its officer to explain why it has not done so. It can act only through its officers and other agents, and it is only by a fiction, because of their actual knowledge, that it can be said to know anything. When such an officer swears that he has knowledge of the facts set forth in the complaint and that they are truly stated therein, he has done all, it would seem, that can be done, and certainly all that need to be done.
The provisions of the New York Code in regard to this matter are the same with ours, and it is there held that the verification of pleadings by an officer of a corporation is the verification of the corporation itself, and need not state the defendant's ground of belief or sources of information. 1 Whit. Prac., 604, and cases cited; Vorhees Code, 311.
To require any verification at all to the answer of a corporation, is a great advance upon the practice of courts of equity, where it was well settled that a corporation aggregate made its answer, not as *Page 35 
in common cases under oath, but under its common seal. Angell  Ames on Corp., Sec. 665.
No error.                                          Affirmed.
Cited: Banks v. Mfg. Co., 108 N.C. 283.